PER CURIAM.
This appeal is from an order vacating a judgment by default theretofore rendered against the appellee.
It is urged that the appeal should be dismissed because such an order is not appealable since it is not final. We have held that this type of order is not final and therefore not appealable, assuming the court has jurisdiction and power to grant it.1
Here, the default judgment was rendered on January 2, 1957. A motion to vacate it under Municipal Court Civil Rule 60 (b) (1) was filed on February 5, 1957. On April 3, 1957, another motion to vacate was filed. We regard the latter as being supplementary to the original motion. Appellee acted within the time limitation of the rule and the court accordingly had power to act.
Appeal dismissed.

. Harco, Inc. v. Greenville Steel & Foundry Company, D.C.Mun.App., 112 A.2d 920, petition for allowance of appeal denied by the United States Court of Appeals May 13, 1955.